--------------------------------------------------------------------------------

Exhibit 10.1
 

(comerica logo) [t75278a001_v1.jpg] 
CREDIT AGREEMENT

 
THIS CREDIT AGREEMENT is made and delivered to be effective as of December 20,
2012, by and between UNIVERSAL POWER GROUP, INC., a Texas corporation (herein
referred to with all successors, assigns and/or personal representatives as the
“Borrower”), and COMERICA BANK (herein referred to with its successors and
assigns as the “Bank”).  For and in consideration of the mutual promises herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Borrower and Bank agree as follows:
 
SECTION 1.
DEFINITIONS

 
1.1
Defined Terms.  The following terms, as used in this Agreement, shall have the
meanings set forth below.  The singular number shall be deemed to include the
plural, the masculine gender shall include the feminine and neuter genders, and
vice versa.

 
“Accounts” shall have the meaning given such term in the UCC.
 
“AFA” shall mean such executed Advance Formula Agreement as shall be in effect
between Bank and Borrower as of any time of determination.
 
“Affiliate” shall mean, when used with respect to any Person, any other Person
which, directly or indirectly, controls or is controlled by or is under common
control with such Person.  For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlled by” and “under
common control with”), with respect to any Person, shall mean possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.
 
“Affiliate Receivables” shall mean, as of any time of determination, any amounts
in respect of loans or advances owing to Borrower or another Loan Party from any
of its Subsidiaries or Affiliates (other than Affiliates which are Guarantors of
all Indebtedness) at such time.
 
“Agreement” shall mean this Credit Agreement, including all addenda, exhibits
and schedules now or hereafter made a part hereof, as the same may be amended
from time to time.
 
“Applicable Interest Rate” shall mean, with respect to the Indebtedness from
time to time outstanding under any promissory note or other Loan Document
evidencing the Indebtedness, the rate or rates provided in such note as the
applicable interest rate.
 
“Asset Coverage Test Ratio” shall mean, as of any date of determination, the
ratio of the sum of Borrower’s total Accounts and Inventory to the sum of
Borrower’s total Funded Debt and accounts payable.
 
“Borrowing Base” and “Borrowing Base Report” shall have the meanings given such
terms in the AFA.
 
“Capital Expenditures” shall mean, for any period, with respect to any Person
(without duplication), the aggregate of all expenditures incurred by such Person
and its Subsidiaries during such period for the acquisition or leasing (pursuant
to a Capitalized Lease) of fixed or capital assets or additions to equipment,
plant and property that should be capitalized under GAAP on a consolidated
balance sheet of such Person and its Subsidiaries, but excluding expenditures
made in connection with the reinvestment of insurance proceeds, condemnation
proceeds or the net cash proceeds of asset sales.
 
“Capitalized Lease” shall mean, as applied to any Person, any lease of any
property (whether real, personal or mixed) with respect to which the discounted
present value of the rental obligations of such Person as lessee thereunder, in
conformity with GAAP, is required to be capitalized on the balance sheet of that
Person.
 
“Collateral” shall mean all property, assets and rights in which a Lien or other
encumbrance in favor of or for the benefit of Bank is or has been granted or
arises or has arisen, or may hereafter be granted or arise, under or in
connection with any Loan Document, or otherwise, to secure the payment or
performance of any portion of the Indebtedness.
 
 
1

--------------------------------------------------------------------------------

 
 
“Debt” shall mean, as of any applicable date of determination thereof, all
liabilities of a Person that should be classified as liabilities in accordance
with GAAP.  In the case of Borrower, the term “Debt” shall include, without
limitation, the Indebtedness.
 
“Default” shall mean, any condition or event which, with the giving of notice or
the passage of time, or both, would constitute an Event of Default.
 
“EBITDA” shall mean, with respect to any Person, and as to any applicable period
of determination, the Net Income of such Person for such period before deduction
for interest expense (determined in accordance with GAAP), income taxes (and
other taxes of such Person determined by reference to the income or profits of
such Person) and the amount of depreciation and amortization expense of such
Person.
 
“Environmental Law(s)” shall mean all laws, codes, ordinances, rules,
regulations, orders, decrees and directives issued by any federal, state, local,
foreign or other governmental or quasi governmental authority or body (or any
agency, instrumentality or political subdivision thereof) pertaining to
Hazardous Materials or otherwise intended to regulate or improve health, safety
or the environment, including, without limitation, any hazardous materials or
wastes, toxic substances, flammable, explosive or radioactive materials,
asbestos, and/or other similar materials; any so-called “superfund” or
“superlien” law, pertaining to Hazardous Materials on or about any of the
Collateral, or any other property at any time owned, leased or otherwise used by
any Loan Party, or any portion thereof, including, without limitation, those
relating to soil, surface, subsurface ground water conditions and the condition
of the ambient air; and any other federal, state, foreign or local statute, law,
ordinance, code, rule, regulation, order or decree regulating, relating to, or
imposing liability or standards of conduct concerning, any hazardous, toxic,
radioactive, flammable or dangerous waste, substance or material, as now or at
any time hereafter in effect.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, or any successor act or code.
 
“Event of Default” shall mean any of those conditions or events listed in
Section 6.1 of this Agreement.
 
“Fixed Charge Coverage Ratio” shall mean, without duplication, at any time of
determination, the ratio of (x) Borrower’s EBITDA for the immediately preceding
twelve months, minus dividends and distributions and taxes actually paid for the
same period to (y) the sum of the following:  current maturities of Borrower’s
Debt that is classified as long-term indebtedness in accordance with GAAP, plus
Borrower’s interest expense for the preceding twelve months.
 
“Funded Debt” of a Person shall mean without duplication, (a) all Debt of such
Person for borrowed money or for the deferred purchase price of property or
services as of such date (other than operating leases and trade liabilities
incurred in the ordinary course of business and payable in accordance with
customary practices) or any Debt which is evidenced by a note, bond, debenture
or similar instrument plus (b) the principal component of all obligations of
such Person under Capitalized Leases.
 
“GAAP” shall mean generally accepted accounting principles consistently applied.
 
“Governmental Authority” shall mean the United States, each state, each county,
each city, and each other political subdivision in which all or any portion of
the Collateral is located, and each other political subdivision, agency, or
instrumentality exercising jurisdiction over Bank, any Loan Party, any of the
Indebtedness or any Collateral.
 
“Governmental Requirements” shall mean all laws, ordinances, rules, and
regulations of any Governmental Authority applicable to any Loan Party, any of
the Indebtedness or any Collateral.
 
“Guarantor(s)” shall mean, as the context dictates, any Person(s) (other than
the Borrower) who shall, at any time, guarantee or otherwise be or become
obligated for the repayment of all or any part of the Indebtedness.
 
“Hazardous Material” shall mean and include any hazardous, toxic or dangerous
waste, substance or material defined as such in, or for purposes of, any
Environmental Law(s).
 
 
2

--------------------------------------------------------------------------------

 
 
“Indebtedness” shall mean all obligations and liabilities of any Loan Party to
Bank under any Loan Document, together with all other indebtedness, obligations
and liabilities whatsoever of Borrower to Bank, whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, joint or
several, due or to become due, now existing or hereafter arising, voluntary or
involuntary, known or unknown, or originally payable to Bank or to a third party
and subsequently acquired by Bank including, without limitation, any: late
charges; loan fees or charges; overdraft indebtedness; costs incurred by Bank in
establishing, determining, continuing or defending the validity or priority of
any Lien or in pursuing any of its rights or remedies under any Loan Document or
in connection with any proceeding involving Bank as a result of any financial
accommodation to Borrower; debts, obligations and liabilities for which Borrower
would otherwise be liable to the Bank were it not for the invalidity or
enforceability of them by reason of any bankruptcy, insolvency or other law or
for any other reason; and reasonable costs and expenses of attorneys and
paralegals, whether any suit or other action is instituted, and to court costs
if suit or action is instituted, and whether any such fees, costs or expenses
are incurred at the trial court level or on appeal, in bankruptcy, in
administrative proceedings, in probate proceedings or otherwise; provided,
however, that the term Indebtedness shall not include any consumer loan to the
extent treatment of such loan as part of the Indebtedness would violate any
Governmental Requirement.
 
“Inventory” shall have the meaning given such term in the UCC.
 
“Letter of Credit” shall mean a letter of credit issued by the Bank for the
account of and/or upon the application of the Borrower in accordance with this
Agreement, as such Letter of Credit may be amended, supplemented, extended or
confirmed from time to time.
 
“Letter of Credit Liabilities” shall mean, at any time and in respect of all
Letters of Credit, the sum of (a) the aggregate amount available to be drawn
under all such Letters of Credit plus (b) the aggregate unpaid amount of all
Reimbursement Obligations then due and payable in respect of previous drawings
under such Letters of Credit.
 
“Leverage Ratio” shall mean at any time of determination the ratio of
(x) Borrower’s total Debt to (y) Borrower’s Tangible Net Worth.
 
“Lien” shall mean any valid and enforceable interest in any property, whether
real, personal or mixed, securing an indebtedness, obligation or liability owed
to or claimed by any Person other than the owner of such property, whether such
indebtedness is based on the common law or any statute or contract and
including, but not limited to, a security interest, pledge, mortgage,
assignment, conditional sale, trust receipt, lease, consignment or bailment for
security purposes.
 
“Loan Documents” shall mean collectively, this Agreement, any promissory notes
evidencing Indebtedness, any approved subordination agreement, any reimbursement
agreement or other documentation executed in connection with any Letter of
Credit, and any other documents, instruments or agreements evidencing,
governing, securing, guaranteeing or otherwise relating to or executed pursuant
to or in connection with any of the Indebtedness or any Loan Document (whether
executed and delivered prior to, concurrently with or subsequent to this
Agreement), as such documents may have been or may hereafter be amended from
time to time.
 
“Loan Party” shall mean Borrower, each of its Subsidiaries (whether or not a
party to any Loan Document) and each other Person who or which shall be liable
for the payment or performance of all or any portion of the Indebtedness or who
or which shall own any property that is subject to (or purported to be subject
to) a Lien which secures all or any portion of the Indebtedness.
 
“Material Adverse Effect” shall mean any act, event, condition or circumstance
which could materially and adversely affect the business, operations, condition
(financial or otherwise), performance or assets of any Loan Party, the ability
of any Loan Party to perform its obligations under any Loan Document to which it
is a party or by which it is bound or the enforceability of any Loan Document.
 
“Maximum Legal Rate” shall mean the maximum rate of nonusurious interest per
annum permitted to be paid by Borrower or, if applicable, another Loan Party or
received by Bank with respect to the applicable portion of the Indebtedness from
time to time under applicable state or federal law as now or as may be hereafter
in effect, including Title 4 of the Texas Finance Code (and as the same may be
incorporated by reference in other Texas statutes), but otherwise without
limitation, that rate based upon the “weekly ceiling rate” (as defined in §303
of the Texas Finance Code).
 
 
3

--------------------------------------------------------------------------------

 
 
“Net Income” shall mean the net income (or loss) of a Person for any applicable
period of determination, determined in accordance with GAAP, but excluding, in
any event:
 
 
(a)
any gains or losses on the sale or other disposition, not in the ordinary course
of business, of investments or fixed or capital assets, and any taxes on the
excluded gains and any tax deductions or credits on account of any excluded
losses; and

 
 
(b)
in the case of Borrower, net earnings of any Person in which Borrower has an
ownership interest, unless such net earnings shall have actually been received
by Borrower in the form of cash distributions.

 
“PBGC” shall mean the Pension Benefit Guaranty Corporation, or any Person
succeeding to the present powers and functions of the Pension Benefit Guaranty
Corporation.
 
“Pension Plan(s)” shall mean any and all employee benefit pension plans of
Borrower and/or any of its Subsidiaries in effect from time to time, as such
term is defined in ERISA.
 
“Permitted Acquisition(s)” shall mean any acquisition by Borrower of all or
substantially all of either the assets of, or equity interests in, any Person so
long as (a) the purchase price of such acquisition is less than $2,500,000 in
cash (whether such purchase price to be paid at closing of such acquisition or
in installments) (excluding any consideration which is contingent upon the
financial performance of such Person being acquired after closing of such
acquisition), and (i) such acquisition is of a business or Person engaged in a
line of business which is the same as, compatible with, or complementary to, the
business of such Borrower, (ii) the business or Person being acquired has a
positive cash flow, and (iii) no Default or Event of Default has occurred and is
continuing or would result therefrom, and (b) with respect to any other
acquisition, Bank’s prior written consent has been obtained by Borrower.
 
“Permitted Encumbrances” shall mean:  (a) Liens in favor of the Bank; (b) Liens
for taxes, assessments or other governmental charges which are not yet due and
payable, incurred in the ordinary course of business and for which no interest,
late charge or penalty is attaching or which are being contested in good faith
by appropriate proceedings and, if requested by Bank, bonded in an amount and
manner satisfactory to Bank; (c) Liens, not delinquent, arising in the ordinary
course of business and created by statute in connection with worker’s
compensation, unemployment insurance, social security and similar statutory
obligations; (d) Liens of mechanics, materialmen, carriers, warehousemen or
other like statutory or common law Liens securing obligations incurred in good
faith in the ordinary course of business without violation of any Loan Document
that are not yet due and payable, and (e) Liens securing Debt permitted by
Section 5.3 hereof.
 
“Person” or “person” shall mean any individual, corporation, partnership, joint
venture, limited liability company, association, trust, unincorporated
association, joint stock company, government, municipality, political
subdivision or agency, or other entity.
 
“Reimbursement Obligations” shall mean, at any time and in respect of all
Letters of Credit, the aggregate obligations of the Borrower, then outstanding
or which may thereafter arise, to reimburse the Bank for any amount paid or
incurred by the Bank in respect of any and all drawings under such Letters of
Credit, together with any and all other Indebtedness, obligations and
liabilities of any Loan Party to Bank related to such Letters of Credit arising
under this Agreement, any Letter of Credit application or any other Loan
Document.
 
“Revolving Credit Commitment” shall mean $30,000,000, subject to increase within
the terms and limitations of Section 2.8 herein.
 
“Revolving Credit Maturity Date” shall mean December 20, 2016 or such earlier
date on which the entire unpaid principal amount of all Revolving Loans becomes
due and payable whether by the lapse of time, demand for payment, acceleration
or otherwise; provided, however, if any such date is not a business day, then
the Revolving Credit Maturity Date shall be the next succeeding business day.
 
 
4

--------------------------------------------------------------------------------

 
 
“Revolving Credit Maximum Amount” shall mean the lesser of (a) the Revolving
Credit Commitment, or (b) the maximum amount permitted by the AFA whenever an
AFA is in effect.
 
“Revolving Credit Note” shall mean the Revolving Credit Note dated December 20,
2012, in the maximum original principal amount of $30,000,000 made by Borrower
payable to the order of the Bank, as the same may be renewed, extended,
modified, increased or restated from time to time.
 
“Revolving Credit Optional Increase Amount” shall mean $10,000,000.
 
“Revolving Loan” shall mean an advance made, or to be made, under the revolving
credit facility to or for the credit of Borrower by the Bank pursuant to this
Agreement.
 
“Subordinated Debt” shall mean any Debt of Borrower (other than the
Indebtedness) which has been subordinated to the Indebtedness pursuant to a
subordination agreement in form and content satisfactory to the Bank.
 
“Subsidiary” shall mean as to any particular parent entity, any corporation,
partnership, limited liability company or other entity (whether now existing or
hereafter organized or acquired) in which more than fifty percent (50%) of the
outstanding equity ownership interests having voting rights as of any applicable
date of determination, shall be owned directly, or indirectly through one or
more Subsidiaries, by such parent entity.  As of the date of this Agreement,
Borrower’s only Subsidiaries are:  Universal Battery Corporation, Universal
Mobility, Inc., and Protechnologies, Inc.
 
“Take or Pay Agreement” shall mean an agreement in writing between Borrower and
one of its customers evidencing such customer’s agreement to pay for all
Inventory that customer orders, even if that customer does not take possession
or delivery of such Inventory.
 
“Tangible Net Worth” shall mean, with respect to Borrower and as of any
applicable date of determination, (a) the net book value of all assets of
Borrower (excluding Affiliate Receivables, patent rights, trademarks, trade
names, franchises, copyrights, licenses, goodwill, and all other intangible
assets of Borrower), after all appropriate deductions in accordance with GAAP
(including, without limitation, reserves for doubtful receivables, obsolescence,
depreciation and amortization), less (b) all Debt of Borrower at such time.
 
“Term Loan” shall mean the loan made, or to be made, by Bank to or for the
credit of Borrower in one advance not to exceed $4,000,000 pursuant to this
Agreement.
 
“Term Loan Maturity Date” shall mean December 20, 2016.
 
“Term Note” shall mean that certain promissory note dated December 20, 2012, in
the original principal amount of $4,000,000 executed by Borrower, payable to the
order of Bank as the same may be renewed, extended, modified, increased or
restated from time to time.
 
“UCC” shall mean the Uniform Commercial Code as adopted and in force in the
State of Texas, as amended.
 
1.2
Accounting Terms.  All accounting terms not specifically defined in this
Agreement shall be determined and construed in accordance with GAAP.

 
SECTION 2.
FUNDING LOANS, PAYMENTS, RECOVERIES AND COLLECTIONS

 
2.1
Funding Loans.  Subject to the terms, conditions and procedures of this
Agreement and each other Loan Document and to the satisfaction of all conditions
precedent to the making and funding of any loan as set forth in any Loan
Document, Bank shall make the proceeds of any such loan available to Borrower on
the disbursement date agreed upon by Bank and Borrower by depositing such
proceeds into an account maintained by Borrower with Bank or as otherwise agreed
to in writing by Borrower and Bank.

 
2.2
Revolving Loans.  Subject to the terms and conditions of the Loan Documents and
to the satisfaction of all conditions precedent to the making and funding of any
loan as set forth in any Loan Document, the Bank agrees to make Revolving Loans
to Borrower at any time and from time to time from the effective date hereof
until (but not including) the Revolving Credit Maturity Date.  The proceeds of
Revolving Loans shall be used solely for the working capital needs of Borrower.

 
 
5

--------------------------------------------------------------------------------

 
 
Except as hereinafter provided, Borrower may request a Revolving Loan by
submitting to Bank a request for advance by an authorized officer or other
representative of Borrower, subject to the following:  (a) each such request for
advance shall include, without limitation, the proposed amount of such revolving
loan and the proposed disbursement date, which date must be a business day;
(b) each such request for advance shall be communicated to Bank in the manner
and within the time limitations set forth in the Revolving Credit Note; (c) a
request for advance, once communicated to Bank, shall not be revocable by
Borrower; and (d) each request for advance, once communicated to Bank, shall
constitute a representation, warranty and certification by Borrower as of the
date thereof that:  (i) both before and after the making of such Revolving Loan,
the obligations set forth in the Loan Documents are and shall be valid, binding
and enforceable obligations of each Loan Party, as applicable; (ii) all terms
and conditions precedent to the making of such Revolving Loan have been
satisfied, and shall remain satisfied through the date of such Revolving Loan;
(iii) the making of such Revolving Loan will not cause the aggregate outstanding
principal amount of all Revolving Loans plus the Letter of Credit Liabilities,
if applicable, to exceed the Revolving Credit Maximum Amount; (iv) no Default or
Event of Default shall have occurred or be in existence, and none will exist or
arise upon the making of such Revolving Loan; (v) the representations and
warranties contained in the Loan Documents are true and correct in all material
respects and shall be true and correct in all material respects as of the making
of such Revolving Loan; and (vi) the request for advance will not violate the
terms or conditions of any contract, indenture, agreement or other borrowing of
any Loan Party.
 
Bank may elect (but without any obligation to do so) to make a Revolving Loan
upon the telephonic or facsimile request of Borrower, provided that Borrower has
first executed and delivered to Bank a telephone notice authorization in form
and content satisfactory to Bank.  If any such Revolving Loan based upon a
telephonic or facsimile request is made by Borrower, Bank may require Borrower
to confirm said telephonic or facsimile request in writing by delivering to
Bank, on or before 11:00 a.m. (Dallas, Texas time) on the next business day
following the disbursement date of such Revolving Loan, a duly executed written
request for advance, and all other provisions of this Section 2.2 shall be
applicable with respect to such Revolving Loan.  In addition, Borrower may
authorize the Bank to automatically make revolving loans pursuant to such other
written agreements as may be entered into by Bank and Borrower.
 
Notwithstanding anything contained in this Agreement to the contrary, the
aggregate principal amount of all Revolving Loans at any time outstanding plus
the Letter of Credit Liabilities, if applicable, shall not exceed the Revolving
Credit Maximum Amount.  If said limitations are exceeded at any time, Borrower
shall immediately, without demand by Bank, pay to Bank an amount not less than
such excess, or, if Bank, in its sole discretion, shall so agree, Borrower shall
provide Bank cash collateral in an amount not less than such excess, and
Borrower hereby pledges and grants to Bank a security interest in such cash
collateral so provided to Bank.  Unless otherwise expressly provided in a Loan
Document, all sums payable by Borrower to Bank under or pursuant to any Loan
Document, whether principal, interest, or otherwise, shall be paid, when due,
directly to Bank at any office of Bank located  in the State of Texas in
immediately available United States funds, and without setoff, deduction or
counterclaim.  Bank may, in its discretion, charge any and all deposit or other
accounts (including, without limitation, any account evidenced by a certificate
of deposit or time deposit) of Borrower maintained with Bank for all or any part
of any Indebtedness then due and payable; provided, however, that such
authorization shall not affect Borrower’s obligations to pay all Indebtedness,
when due, whether or not any such account balances maintained by Borrower with
Bank are insufficient to pay any amounts then due.
 
Borrower shall pay to Bank an unused commitment fee in an amount equal to the
product of (a) 0.25% per annum multiplied by (b) the difference between (i) the
maximum face amount of the Revolving Credit Note and (ii) the average daily
aggregate principal balance of all Revolving Loans outstanding during each of
Borrower’s fiscal quarters.  Such fee shall be computed and shall be payable
quarterly in arrears as of the end of each of Borrower’s fiscal quarters.  Bank
shall invoice Borrower for such fees, which invoice shall be due and payable
within fifteen (15) days after receipt.
 
The provisions of Chapter 346 of the Texas Finance Code are specifically
declared by the parties not to be applicable to any of the Loan Documents or the
transactions contemplated thereby.
 
 
6

--------------------------------------------------------------------------------

 
 
2.3
Letters of Credit.  Subject to the terms and conditions of this Agreement and
the other Loan Documents and in the sole discretion of Bank, upon request from
Borrower from time to time prior to the Revolving Credit Maturity Date, Bank may
elect (but shall not be obligated) to issue one or more Letters of Credit in
such face amounts (and having such expiration dates) as Bank shall determine in
its sole discretion.  In no event shall the sum of (a) the outstanding principal
balance of all Revolving Loans plus (b) the Letter of Credit Liabilities shall
exceed the Revolving Credit Maximum Amount.  Letters of Credit will be issued
solely as commercial letters of credit related to trade financing.  No Letter of
Credit shall have a stated expiration date later than the Revolving Credit
Maturity Date.

 
The issuance by Bank of each Letter of Credit shall, in addition to the
conditions precedent set forth elsewhere in this Agreement, be subject to the
conditions precedent that (i) such Letter of Credit shall be in form and
substance satisfactory to Bank, (ii) Borrower shall have executed and delivered
such applications and other instruments and agreements relating to such Letter
of Credit as Bank shall have requested and are not inconsistent with the terms
of this Agreement, (iii) each of the statements in Section 2.2(d) above are true
as of the date of issuance of such Letter of Credit with respect to issuance of
such Letter of Credit (as opposed to making a Revolving Loan), and the
submission of an application for issuance of a Letter of Credit shall constitute
a representation, warranty and certification of Borrower to that effect, and
(iv) no Letter of Credit may be issued if after giving effect thereto, the sum
of the aggregate outstanding principal balance of all Revolving Loans plus the
Letter of Credit Liabilities would exceed the Revolving Credit Maximum
Amount.  With respect to the issuance or renewal of each Letter of Credit,
Borrower shall pay to Bank such letter of credit fees and other expenses
customarily charged by Bank in connection with the issuance or renewals of
letters of credit.
 
Borrower shall be irrevocably and unconditionally obligated forthwith to
reimburse Bank for any amount paid by Bank upon any drawing under any Letter of
Credit, without presentment, demand, protest or other formalities of any kind,
all of which are hereby waived.  Unless Borrower shall elect to otherwise
satisfy such Reimbursement Obligation, such reimbursement shall, subject to
satisfaction of any conditions provided herein for the making of Revolving Loans
and to the Revolving Credit Maximum Amount, automatically be made by advancing
to Borrower a Revolving Loan in the amount of such Reimbursement Obligation.
 
2.4
Term Loan.  On December 20, 2012, subject to the terms and conditions of this
Agreement and the other Loan Documents, the Bank agrees to make the Term Loan to
Borrower in a single advance.  At the time of borrowing the Term Loan, Borrower
agrees to execute and deliver to Bank the Term Note to evidence the Indebtedness
of Borrower to Bank under and in respect of the Term Loan.

 
At the time of the Term Loan advance, (i) no Default or Event of Default shall
have occurred or be in existence, and none will exist or arise upon the making
of such advance; (ii) the representations and warranties contained in this
Agreement, and the other Loan Documents are true and correct in all material
respects and shall be true and correct in all material respects as of the making
of such advance; and (iii) the advance will not violate the terms or conditions
of any contract, indenture, agreement or other borrowing of any Loan Party.
 
2.5
Maximum Interest Rate.  At no time shall any Applicable Interest Rate or default
rate in respect of any Indebtedness hereunder, exceed the Maximum Legal
Rate.  In the event that any interest is charged or otherwise received by Bank
in excess of the Maximum Legal Rate, Borrower hereby acknowledges and agrees
that any such excess interest shall be the result of an accidental and bona fide
error, and any such excess shall be deemed to have been payment of principal,
and not of interest, and shall be applied, first, to reduce the principal
Indebtedness then outstanding, second, any remaining excess, if any, shall be
applied to reduce any other Indebtedness, and third, any remaining excess, if
any, shall be returned to Borrower.  Notwithstanding the foregoing or anything
to the contrary contained in this Agreement or any other Loan Document, but
subject to all limitations contained in this Section, if at anytime any
Applicable Interest Rate or default rate or other rate of interest applicable to
any portion of the Indebtedness is computed on the basis of the Maximum Legal
Rate, any subsequent reduction in the Applicable Interest Rate, default rate or
such other rate of interest shall not reduce such interest rate thereafter
payable below the Maximum Legal Rate until the aggregate amount of interest
accrued equals the total amount of interest that would have accrued if interest
had, at all times, been computed solely on the basis of the Applicable Interest
Rate, default rate or such other interest rate.  This Section shall control all
agreements between the Borrower and the Bank.

 
 
7

--------------------------------------------------------------------------------

 
 
2.6
Receipt of Payments by Bank.  Any payment by Borrower of any of the Indebtedness
made by mail will be deemed tendered and received by Bank only upon actual
receipt thereof by Bank at the address designated for such payment, whether or
not Bank has authorized payment by mail or in any other manner, and such payment
shall not be deemed to have been made in a timely manner unless actually
received by Bank on or before the date due for such payment, time being of the
essence.  Borrower expressly assumes all risks of loss or liability resulting
from non-delivery or delay of delivery of any item of payment transmitted by
mail or in any other manner.  Acceptance by Bank of any payment in an amount
less than the amount then due shall be deemed an acceptance on account only, and
any failure to pay the entire amount then due shall constitute and continue to
be an Event of Default.  Prior to the occurrence of any Default, Borrower shall
have the right to direct the application of any and all payments made to Bank
hereunder to the Indebtedness evidenced by the respective notes evidencing the
Indebtedness.  Borrower waives the right to direct the application of any and
all payments received by Bank hereunder at any time or times after the
occurrence and during the continuance of any Default.  Borrower further agrees
that after the occurrence and during the continuance of any Default, or prior to
the occurrence of any Default if Borrower has failed to direct such application,
Bank shall have the continuing exclusive right to apply and to reapply any and
all payments received by Bank at any time or times, whether as voluntary
payments, proceeds from any Collateral, offsets, or otherwise, against the
Indebtedness in such order and in such manner as Bank may, in its sole
discretion, deem advisable, notwithstanding any entry by Bank upon any of its
books and records.  Borrower hereby expressly agrees that, to the extent that
Bank receives any payment or benefit of or otherwise upon any of the
Indebtedness, and such payment or benefit, or any part thereof, is subsequently
invalidated, declared to be fraudulent or preferential, set aside, or required
to be repaid to a trustee, receiver, or any other Person under any bankruptcy
act, state or federal law, common law, equitable cause or otherwise, then to the
extent of such payment or benefit, the Indebtedness, or part thereof, intended
to be satisfied shall be revived and continued in full force and effect as if
such payment or benefit had not been made or received by Bank, and, further, any
such repayment by Bank shall be added to and be deemed to be additional
Indebtedness.

 
2.7
Conditions Precedent to Loans and Letters of Credit.  The obligation of the Bank
to issue any Letter of Credit, if applicable, or to make any loan under or
pursuant to this Agreement shall be subject to the following conditions
precedent:

 
 
a.
Borrower shall have executed and delivered to Bank, or caused to have been
executed and delivered to Bank, all such instruments, agreements, certificates,
opinions, financial statements, appraisals, evidence of title, evidence of
insurance, environmental audits, and other information and other documents as
the Bank shall require, and all of the foregoing shall be in form and content
acceptable to Bank and all instruments and agreements shall be in full force and
effect and binding and enforceable obligations of Borrower and, to the extent
that it is a party thereto or otherwise bound thereby, of each other Person who
may be a party thereto or bound thereby including without
limitation:  (i) evidence of existence, good standing, qualification to conduct
business and authority for each Loan Party and signatory on behalf of each Loan
Party; (ii) all notes, guaranties, security agreements, mortgages, deeds of
trust, pledge agreements, assignments, financing statements and other documents
requested by Bank to evidence the Indebtedness or to create, protect or perfect
Liens upon the Collateral required by Bank as security for the Indebtedness and
to accord Bank a perfected security position in the Collateral, subject only to
Permitted Encumbrances; (iii) a guaranty agreement from each Guarantor required
by Bank; (iv) such other documents or agreements of security, assurances of Loan
Document validity, legality and enforceability, and appropriate assurances of
validity, perfection and priority of Lien as Bank may request, and Bank shall
have received proof that appropriate security agreements, financing statements,
mortgages, deeds of trust, collateral and other documents covering the
Collateral shall have been executed and delivered by the appropriate Persons and
recorded or filed in such jurisdictions and such other steps shall have been
taken as necessary to perfect and protect, subject only to Permitted
Encumbrances, the Liens granted thereby.

 
 
b.
All actions, proceedings, instruments and documents required to carry out the
borrowings and transactions contemplated by this Agreement or any other Loan
Document or incidental thereto, and all other related legal matters, shall have
been satisfactory to and approved by Bank.

 
 
c.
Each Loan Party shall have performed and complied with all agreements and
conditions contained in the Loan Documents applicable to it and which are then
in effect.

 
 
8

--------------------------------------------------------------------------------

 
 
 
d.
Each of the representations and warranties of each Loan Party under any Loan
Document shall be true and correct in all material respects as if made on each
loan disbursement date.

 
 
e.
No Default or Event of Default shall have occurred and be continuing; there
shall have been no material adverse change in the condition (financial or
otherwise), properties, business, or operations of any Loan Party since the date
of the financial statements most recently delivered to Bank prior to the date of
this Agreement; and no provision of law, any order of any Governmental
Authority, or any regulation, rule or interpretation thereof, shall have had any
Material Adverse Effect on the validity or enforceability of any Loan Document.

 
 
f.
Bank must have reviewed and be satisfied with Borrower’s Take or Pay Agreements
covering any Inventory that Borrower desires to include as being subject to a
Take or Pay Agreement on any Borrowing Base Report.

 
 
g.
No later than January 20, 2013, Bank shall have received written landlord
subordination agreements covering each leased location where any Collateral or
any of Borrower’s books and records are located, in each case fully executed by
the respective landlord and having such terms as are acceptable to Bank in its
sole discretion.  Failure to deliver timely such landlord subordination
agreements will constitute an Event of Default hereunder.

 
2.8
Optional Increase of Revolving Credit Aggregate Commitment.  On or before one
year prior to the Revolving Credit Maturity Date, Borrower can request that the
Revolving Credit Commitment be increased in an amount equal to (but not less
than) the Revolving Credit Optional Increase Amount, subject to the satisfaction
concurrently with or prior to the date of such request of the following
conditions:

 
 
a.
Borrower shall have delivered to Bank a written request for such increase (the
“Request for Revolving Credit Increase”).  Borrower may make no more than one
Request for Revolving Credit Increase.  Such request by Borrower will constitute
an offer to Bank to increase the Revolving Credit Commitment.

 
 
b.
Bank will have 10 business days from the date it receives the Request for
Revolving Credit Increase to decide if it will increase the Revolving Credit
Commitment.  Bank is not obligated to increase the Revolving Credit Commitment;
any such increase is at the sole discretion of Bank.

 
 
c.
if Bank does not reply in writing to Borrower within such 10 business days
period that Bank will increase the Revolving Credit Commitment, then Bank will
be deemed to have rejected the offer and no increase thereto will occur;
thereafter the provisions of this Section 2.8 will be of no effect and will be
null and void.  If Bank accepts the increase request, it will advise Borrower of
the date that such increase will become available to Borrower.

 
 
d.
if Bank agrees to increase the Revolving Credit Commitment, Borrower shall
execute and deliver to Bank a new Revolving Credit Note payable to Bank in the
face amount of $40,000,000, dated as of the effective date of such increase
(with appropriate insertions relevant to such Note and acceptable to Bank.

 
 
e.
prior to and as of the date the increased commitment becomes available, no
Default or Event of Default can exist, giving effect to such increase, and
Borrower shall have delivered to Bank, dated as of the date of the increase, a
certificate signed by a responsible officer of Borrower (i) certifying and
attaching the resolutions adopted by Borrower approving or consenting to such
increase, and (ii) certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in this Agreement and
the other Loan Documents are true and correct in all material respects on and as
of the date such increase becomes available, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and (B) no Default or Event of Default shall or will exist.

 
 
f.
such amendments, acknowledgments, consents, documents, instruments, any
registrations, if any, shall have been executed and delivered and/or obtained by
Borrower as required by Bank, in its reasonable discretion.

 
 
9

--------------------------------------------------------------------------------

 
 
SECTION 3.
REPRESENTATIONS AND WARRANTIES

 
Borrower represents and warrants, and such representations and warranties shall
be deemed to be continuing representations and warranties during the entire life
of this Agreement, and so long as Bank shall have any commitment or obligation
to make any loans or issue any Letters of Credit, if applicable and so long as
any Indebtedness remains unpaid and outstanding under any Loan Document, as
follows:
 
3.1
Authority.  Each Loan Party and, if applicable, each of its partners and members
who is not a natural Person is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization and is duly
qualified and authorized to do business in each other jurisdiction in which the
character of its assets or the nature of its business makes such qualification
necessary.

 
3.2
Due Authorization.  Each Loan Party has all requisite power and authority to
execute, deliver and perform its obligations under each Loan Document to which
it is a party or is otherwise bound, all of which have been duly authorized by
all necessary action, and are not in contravention of law or the terms of any
Loan Party’s organizational or other governing documents.

 
3.3
Title to Property.  Each Loan Party has good title to all property and assets
purported to be owned by it, including those assets identified on the financial
statements most recently delivered to Bank.

 
3.4
Encumbrances.  There are no security interests or other Liens or encumbrances
on, and no financing statements on file with respect to, any of the property or
assets of any Loan Party, except for Permitted Encumbrances.

 
3.5
Subsidiaries.  Borrower has no Subsidiaries except those specifically disclosed
in the Defined Terms.

 
3.6
Taxes.  Each Loan Party has filed, on or before their respective due dates, all
federal, state, local and foreign tax returns which are required to be filed, or
has obtained extensions for filing such tax returns, and is not delinquent in
filing such returns in accordance with such extensions, and has paid all taxes
which have become due pursuant to those returns or pursuant to any assessments
received by any such party, as the case may be, to the extent such taxes have
become due, except to the extent such tax payments are being actively and
diligently contested in good faith by appropriate proceedings, and if requested
by Bank, have been bonded or reserved in an amount and manner satisfactory to
Bank.

 
3.7
No-Defaults.  There exists no default (or event which, with the giving of notice
or passage of time, or both, would result in a default) under the provisions of
any instrument or agreement evidencing, governing, securing or otherwise
relating to any Debt of any Loan Party or pertaining to any of the Permitted
Encumbrances.

 
3.8
Enforceability of Agreement and Loan Documents.  Each Loan Document has been
duly executed and delivered by duly authorized officer(s) or other
representative(s) of each Loan Party and constitutes the valid and binding
obligation of each Loan Party, enforceable in accordance with its terms, except
to the extent that enforcement thereof may be limited by applicable bankruptcy,
reorganization, insolvency, moratorium or similar laws affecting the enforcement
of creditors’ rights generally at the time in effect.

 
3.9
Non-contravention.  The execution, delivery and performance by each Loan Party
of the Loan Documents to which such Loan Party is a party or otherwise bound,
are not in contravention of the terms of any indenture, agreement or undertaking
to which any such Loan Party is a party or by which it is bound, except to the
extent that such terms have been waived or that failure to comply with any such
terms would not have a Material Adverse Effect.

 
3.10
Actions, Suits, Litigation or Proceedings.  There are no actions, suits,
litigation or proceedings, at law or in equity, and no proceedings before any
arbitrator or by or before any Governmental Authority, pending, or, to the best
knowledge of Borrower, threatened against or affecting any Loan Party, which, if
adversely determined, could materially impair the right of any Loan Party to
carry on its business substantially as now conducted or could have a Material
Adverse Effect.  No Loan Party is under investigation by, or is operating under
any restrictions imposed by, any Governmental Authority.

 
 
10

--------------------------------------------------------------------------------

 
 
3.11
Compliance with Laws.  Each Loan Party has complied with all Governmental
Requirements, including, without limitation, Environmental Laws, to the extent
that failure to so comply could have a Material Adverse Effect.

 
3.12
Consents, Approvals and Filings, Etc.  Except as have been previously obtained
or as otherwise expressly provided in this Agreement, no authorization, consent,
approval, license, qualification or formal exemption from, or any filing,
declaration or registration with, any Governmental Authority and no material
authorization, consent or approval from any other Person, is required in
connection with the execution, delivery and performance by any Loan Party of any
Loan Document to which it is a party.  All such authorizations, consents,
approvals, licenses, qualifications, exemptions, filings, declarations and
registrations which have previously been obtained or made, as the case may be,
are in full force and effect and are not the subject of any attack, or to the
knowledge of Borrower, any threatened attack, in any material respect, by
appeal, direct proceeding or otherwise

 
3.13
Environmental Representations.  No Loan Party has used Hazardous Materials on,
in, under or otherwise affecting any real or personal property now or at any
time owned, occupied or operated by such Person or upon which such Person has a
place of business which, in any manner, violates any Environmental Law, to the
extent any such violation could result in a Material Adverse Effect, and to the
best of Borrower’s knowledge, no prior or current owner, occupant or operator of
any of such property does or has used any Hazardous Materials on or affecting
such property in any manner which violates any Environmental Law to the extent
that any such violation could result in a Material Adverse Effect.  No Loan
Party has received any notice of any violation of any Environmental Law, and to
the best knowledge of the Borrower, there have been no actions commenced or
threatened by any Person against any such property or against any Loan Party for
non-compliance with any Environmental Law which could result in a Material
Adverse Effect.

 
3.14
Accuracy of Information.  All financial statements previously furnished to Bank
have been prepared in accordance with GAAP and fairly present in all material
respects the financial condition of Borrower and, as applicable, the
consolidated financial condition of Borrower and such other Person(s) as such
financial statements purport to present, and the results of their respective
operations as of the dates and for the periods covered thereby; and since the
date(s) of said financial statements, there has been no material adverse change
in the financial condition of Borrower or any other Person covered by such
financial statements.  Each Loan Party is solvent, able to pay its debts as they
mature, has capital sufficient to carry on its business and has assets the fair
market value of which exceed its liabilities, and no Loan Party will be rendered
insolvent, under-capitalized or unable to pay debts generally as they become due
by the execution or performance of any Loan Document to which it is a party or
by which it is otherwise bound.

 
SECTION 4.
AFFIRMATIVE COVENANTS

 
Borrower covenants and agrees that, until all instruments and agreements
evidencing each and every loan, Letter of Credit and other financial
accommodation by the Bank to the Borrower or any Loan Party are fully discharged
and terminated, and thereafter, so long as any Indebtedness remains outstanding,
it will, and, as applicable, it will cause each Loan Party within its control or
under common control to:
 
4.1
Preservation of Existence, Etc.  Preserve and maintain its existence and
preserve and maintain such of its rights, licenses, and privileges as are
material to the business and operations conducted by it; qualify and remain
qualified to do business in each jurisdiction in which such qualification is
material to its business and operations or ownership of its properties, continue
to conduct and operate its business substantially as conducted and operated
during the present and preceding calendar year; at all times maintain, preserve
and protect all of its franchises and trade names and preserve all the remainder
of its property and keep the same in good repair, working order and condition;
and from time to time make, or cause to be made, all needed and proper repairs,
renewals, replacements, betterments and improvements thereto.

 
4.2
Keeping of Books; Audits of Collateral; Fees.  Keep proper books of record and
account in which full and correct entries shall be made of all of its financial
transactions and its assets and businesses so as to permit the presentation of
financial statements prepared in accordance with GAAP and permit Bank, or its
representatives, at reasonable times and intervals, at Borrower’s cost and
expense, to examine its books and records and to discuss its financial matters
with its officers, employees and independent certified public accountants; and
permit Bank from time to time to audit Borrower’s accounts, inventory, or other
Collateral, provided that such audits will be conducted upon reasonable
notice.  Borrower agrees to reimburse Bank, on demand, for customary and
reasonable fees and costs incurred by Bank for such audits, and for each
appraisal of Collateral and financial analysis and examination of Borrower
performed from time to time by its agents.  Prior to the occurrence of an Event
of Default, Bank will limit collateral audits to one each year.  Upon the
occurrence of an Event of Default, there will be no limit on the number of
collateral audits Bank can perform in any year.

 
 
11

--------------------------------------------------------------------------------

 
 
4.3
Reporting Requirements.  Furnish to Bank, or cause to be furnished to Bank, the
following:

 
 
a.
as soon as possible, and in any event within three (3) calendar days after
becoming aware of the occurrence or existence of each Default or Event of
Default hereunder or any material adverse change in the financial condition of
any Loan Party, a written statement of the chief financial officer of Borrower
(or in his or her absence, a responsible senior officer of Borrower), setting
forth details of such Default, Event of Default or change, and the action which
Borrower has taken, or has caused to be taken, or proposes to take, or to cause
to be taken, with respect thereto;

 
 
b.
as soon as available, and in any event within 120 days after and as of the end
of each fiscal year of Borrower, audited financial statements of Borrower and
such other of the Loan Parties as may be required by the Bank, consolidated, as
applicable, including a balance sheet, income statement, surplus reconciliation
statement and statement of cash flows, for and as of such fiscal year then
ending and including such other comments and financial details as are usually
included in similar reports.  Such financial statements shall be prepared in
accordance with GAAP by independent certified public accountants of recognized
standing selected by Borrower and approved by Bank and containing unqualified
opinions as to the fairness of the statements therein contained.

 
 
c.
as soon as available, and in any event within 45 days after and as of the end of
each calendar month; including the last such reporting period of each of
Borrower’s fiscal years, financial statements of Borrower and such of the other
Loan Parties as may be required by the Bank, consolidated, as applicable, for
and as of such reporting period, including a balance sheet, income statement,
and statement of cash flows for and as of such reporting period then ending and
for and as of that portion of the fiscal year then ending, in each case,
prepared and certified by the chief financial officer of Borrower (or in his or
her absence, a responsible senior officer of Borrower) and, as applicable, each
other Loan Party as to consistency with prior financial reports and accounting
periods, accuracy and fairness of presentation.

 
 
d.
Whenever Borrowing Base Reports are due under the terms of the AFA, then such
Borrowing Base Reports, together with agings reports of accounts payable and
accounts receivable, and inventory reports (in each case in such form and detail
as Bank requires), shall be delivered to Bank no later than 45 days after the
end of each month.

 
 
e.
as soon as available, and in any event, within 45 days after and as of the last
day of each calendar quarter, a covenant compliance certificate in such form and
detail as Bank requires.

 
 
f.
as soon as available, and in any event no later than the end of each fiscal year
of Borrower, annual financial projections for Borrower (for the year next
following such year end) in such form and detail as Bank requires.

 
 
g.
for any month when Borrower is not required to submit a Borrowing Base Report
(as set out in the AFA), then as soon as available, and in any event, within 45
days of each month end, a computation of Borrower’s Asset Coverage Test Ratio
for such month in such detail as Bank requires.

 
4.4
Financial Covenants.  Maintain all financial covenants set forth below (all
financial covenants will be tested as of the last day of each calendar quarter:

 
 
a.
Minimum Fixed Charge Coverage Ratio.  Maintain a Fixed Charge Coverage Ratio at
all times, to be tested as of the last day of each final quarter, of not less
than 1.25 to 1.0.

 
 
12

--------------------------------------------------------------------------------

 
 
 
b.
Maximum Leverage Ratio.  Maintain at all times, to be tested as of the last day
of each fiscal quarter, a Leverage Ratio not greater than 2.00 to 1.0. the
following respective ratios during the following periods:

 
4.5
Further Assurances; Financing Statements.  Furnish Bank, at Borrower’s cost and
expense, upon Bank’s request and in form satisfactory to Bank (and execute and
deliver or cause to be executed and delivered), such additional pledges,
assignments, mortgages, Lien instruments or other security instruments,
consents, acknowledgments, subordinations and financing statements covering any
or all of the Collateral required by Bank to secure any Indebtedness together
with such other documents or instruments as Bank may require to effectuate more
fully the purposes of any Loan Document.

 
4.6
Insurance.  Maintain insurance coverage by insurers acceptable to Bank on its
physical assets and against other business risks in such amounts and of such
types as are customarily carried by companies similar in size and nature or as
may otherwise be required by Bank, and in the event of acquisition of additional
property, real or personal, or of the incurrence of additional risks of any
nature, increase such insurance coverage in such manner and to such extent as
prudent business judgment and present practice would dictate; and in the case of
all policies covering property subject to any Loan Document or property in which
the Bank shall have a Lien of any kind whatsoever, other than those policies
protecting against casualty liabilities to strangers, all such insurance
policies shall provide that the loss payable thereunder shall be payable to
Borrower (or other Person providing Collateral) and Bank, with mortgagee’s
clauses in favor of and satisfactory to Bank for all such policies, and such
policies shall also provide that they may not be canceled or changed without
thirty (30) days’ prior written notice to Bank.  Upon the request of Bank, all
of said policies, or copies thereof, including all endorsements thereon and
those required hereunder, shall be deposited with Bank.

 
4.7
Compliance with ERISA.  In the event that any Loan Party or any of its
Subsidiaries maintain(s) or establish(es) a Pension Plan subject to ERISA,
(a) comply in all material respects with all requirements imposed by ERISA as
presently in effect or hereafter promulgated, including, but not limited to, the
minimum funding requirements thereof; (b) promptly notify Bank upon the
occurrence of a “reportable event” or “prohibited transaction” within the
meaning of ERISA, or that the PBGC or any Loan Party has instituted or will
institute proceedings to terminate any Pension Plan, together with a copy of any
proposed notice of such event which may be required to be filed with the PBGC;
and (c) furnish to Bank (or cause the plan administrator to furnish Bank) a copy
of the annual return (including all schedules and attachments) for each Pension
Plan covered by ERISA, and filed with the Internal Revenue Service by any Loan
Party not later than ten (10) days after such report has been so filed.

 
4.8
Environmental Covenants.  Comply with all applicable Environmental Laws, and
maintain all permits, licenses and approvals required under applicable
Environmental Laws, where the failure to do so could have a Material Adverse
Effect.  Promptly notify Bank, in writing, as soon as Borrower becomes aware of
any condition or circumstance which makes any of the environmental
representations or warranties set forth in this Agreement incomplete, incorrect
or inaccurate in any material respect as of any date; and promptly provide to
Bank, immediately upon receipt thereof, copies of any material correspondence,
notice, pleading, citation, indictment, complaint, order, decree, or other
document from any source asserting or alleging a violation of any Environmental
Law by any Loan Party, or of any circumstance or condition which requires or may
require, a financial contribution by any Loan Party, or a clean-up, removal,
remedial action or other response by or on behalf of any Loan Party, under
applicable Environmental Law, or which seeks damages or civil, criminal or
punitive penalties from any Loan Party or any violation or alleged violation of
any Environmental Law.  Borrower hereby agrees to indemnify, defend and hold
Bank, and any of Bank’s past, present and future officers, directors,
shareholders, employees, representatives and consultants, harmless from any and
all claims, losses, damages, suits, penalties, costs, liabilities, obligations
and expenses (including, without limitation, reasonable legal expenses and
attorneys’ fees, whether inside or outside counsel is used) incurred or arising
out of any claim, loss or damage of any property, injuries to or death of any
persons, contamination of or adverse effects on the environment, or other
violation of any applicable Environmental Law, in any case, caused by any Loan
Party or in any way related to any property owned or operated by any Loan Party
or due to any acts of any Loan Party or any of its officers, directors,
shareholders, employees, consultants and/or representatives INCLUDING ANY
CLAIMS, LOSSES, DAMAGES, SUITS, PENALTIES, COSTS, LIABILITIES, OBLIGATIONS OR
EXPENSES, RESULTING FROM BANK’S OWN NEGLIGENCE; provided however, that the
foregoing indemnification shall not be applicable, and Borrower shall not be
liable for any such claims, losses, damages, suits, penalties, costs,
liabilities, obligations or expenses, to the extent (but only to the extent) the
same arise or result from any gross negligence or willful misconduct of Bank or
any of its agents or employees.

 
 
13

--------------------------------------------------------------------------------

 
 
4.9
Lockbox and EDI.  Enter into such lockbox agreements, and controlled account
agreements and electronic data interchange agreements with Bank as Bank may
require.

 
SECTION 5.
NEGATIVE COVENANTS

 
Borrower covenants and agrees that, until all instruments and agreements
evidencing each and every loan, Letter of Credit and other financial
accommodation by the Bank to the Borrower or any Loan Party are fully discharged
and terminated, and thereafter, so long as any Indebtedness remains outstanding,
it will not, and it will not allow any Loan Party within its control or under
common control to, without the prior written consent of the Bank:
 
5.1
Capital Structure; Business Objects or Purpose; Mergers; Asset Disposition;
Acquisitions.  Purchase, acquire or redeem any of its equity ownership
interests; or enter into any reorganization or recapitalization; or reclassify
its equity ownership interests; or make any material change in its capital
structure or general business objects or purpose; or change its name, or enter
into any merger or consolidation, whether or not the surviving entity
thereunder; or sell, lease, transfer, relocate or dispose of all, substantially
all, or any material part of its assets (whether in a single transaction or in a
series of transactions); or purchase or otherwise acquire or become obligated
for the purchase of all or substantially all of the assets or business interests
of any Person or any shares of stock or other ownership interests of any Person
or in any other manner effectuate or attempt to effectuate an expansion of
present business by acquisition.

 
5.2
Guaranties.  Guarantee, endorse, or otherwise become secondarily liable for or
upon the obligations or Debt of others (whether directly or indirectly), except
guaranties in favor of and satisfactory to Bank and endorsements for deposit or
collection in the ordinary course of business.

 
5.3
Debt.  Become or remain obligated for any Debt, except:  Indebtedness and other
Debt from time to time outstanding and owing to Bank; current unsecured trade,
utility or non-extraordinary accounts payable arising in the ordinary course of
business; Subordinated Debt; purchase money indebtedness incurred for the
purpose of purchasing or acquiring fixed assets, so long as the amount of such
purchase money indebtedness and Capitalized Leases incurred by Borrower and its
Subsidiaries does not exceed $1,000,000, in the aggregate, for any fiscal year
of Borrower; and Debt (including, without limitation, Capitalized Lease
obligations) outstanding as of the date hereof if specifically disclosed in the
most recent financial statements delivered to the Bank prior to the date hereof.

 
5.4
Encumbrances.  Create, incur, assume or suffer to exist any Lien upon any of its
property or assets, whether now owned or hereafter acquired, except for
Permitted Encumbrances.

 
5.5
Investments; Extensions of Credit.  Make or allow to remain outstanding any
investment (whether such investment shall be of the character of investment in
shares of stock, evidences of indebtedness or other securities or otherwise) in,
or any loans, advances or extensions of credit to, any Person, other than
(a) Borrower’s current ownership interests in those Subsidiaries of Borrower, if
any, which are specifically disclosed in the definition of Subsidiaries, and
(b) any investment in direct obligations of the United States of America or any
agency thereof, or in certificates of deposit issued by Bank, maintained
consistent with Borrower’s or such Subsidiary’s business practices prior to the
date hereof; provided, that no such investment shall mature more than one (1)
year after the date when made or the issuance thereof, and (c) marketable,
traded stock and other securities issued by entities organized under the laws of
the United States or a state thereof.

 
5.6
Pension Plans.  Except in compliance with this Agreement, enter into, maintain,
or make contribution to, directly or indirectly, any Pension Plan that is
subject to ERISA.

 
5.7
Subordinate Indebtedness.  Subordinate any indebtedness due to it from any
Person to indebtedness of other creditors of such Person.

 
5.8
Capital Expenditures.  Permit the aggregate amount of all Capital Expenditures
(including Capitalized Lease obligations) made during any fiscal year of
Borrower to exceed $1,000,000.00.

 
 
14

--------------------------------------------------------------------------------

 
 
SECTION 6.
EVENTS OF DEFAULT

 
6.1
Events of Default.  The occurrence or existence of any of the following
conditions or events shall constitute an “Event of Default” hereunder:
(a) non-payment of any principal, interest or other sums due upon the
Indebtedness at such time the same becomes due or, if applicable, upon
expiration of the grace period, if any; (b) default in the observance or
performance of any of the other conditions, covenants or agreements of any Loan
Party set forth in this Agreement or any other Loan Document which default
remains uncured for ten days; (c) any representation or warranty made by any
Loan Party in any Loan Document shall be untrue or incorrect in any material
respect; (d) any default or event of default, as the case may be, shall occur
under any other Loan Document and shall continue beyond the applicable grace
period, if any; and (e) any change in the management, ownership or control of
Borrower, whether by reason of incapacity, death, resignation, termination or
otherwise which, in Bank’s sole judgment, could become a Material Adverse
Effect;

 
6.2
Remedies Upon Event of Default.  Upon the occurrence and at any time during the
existence or continuance of any Event of Default, but without impairing or
otherwise limiting the Bank’s right to demand payment of all or any portion of
the Indebtedness which is payable on demand, at Bank’s option, Bank may give
notice to Borrower declaring all or any portion of the Indebtedness remaining
unpaid and outstanding, whether under the notes evidencing the Indebtedness or
otherwise, to be due and payable in full without presentation, demand, protest,
notice of dishonor, notice of intent to accelerate, notice of acceleration or
other notice of any kind, all of which are hereby expressly waived, whereupon
all such Indebtedness shall immediately become due and payable.  Furthermore,
upon the occurrence of a Default or Event of Default and at any time during the
existence or continuance of any Default or Event of Default, but without
impairing or otherwise limiting the right of Bank, if reserved under any Loan
Document, to make or withhold financial accommodations at its discretion, to the
extent not yet disbursed, any commitment by Bank to make any further loans or,
if applicable, issue any further Letters of Credit shall automatically
terminate.  The foregoing rights and remedies are in addition to any other
rights, remedies and privileges Bank may otherwise have or which may be
available to it, whether under this Agreement, any other Loan Document, by law,
or otherwise.

 
6.3
Waiver of Defaults.  No Default or Event of Default shall be waived by Bank
except in a written instrument specifying the scope and terms of such waiver and
signed by an authorized officer of Bank, and such waiver and shall be effective
only for the specific time(s) and purpose(s) given.  No single or partial
exercise of any right, power or privilege hereunder, or any delay in the
exercise thereof, shall preclude other or further exercise of Bank’s rights.  No
waiver of any Default or Event of Default shall extend to any other or further
Default or Event of Default.  No forbearance on the part of Bank in enforcing
any of Bank’s rights or remedies under any Loan Document shall constitute a
waiver of any of its rights or remedies.  Borrower expressly agrees that this
Section may not be waived or modified by Bank by course of performance, estoppel
or otherwise.

 
SECTION 7.
MISCELLANEOUS

 
7.1
Governing Law.  Each Loan Document shall be deemed to have been delivered in and
shall be governed by and construed and enforced in accordance with the laws of
the State of Texas, except to the extent that the UCC, other personal property
law or real property law of another jurisdiction where Collateral is located is
applicable, and except to the extent expressed to the contrary in any Loan
Document.

 
7.2
Costs and Expenses.  Bank agrees to pay (at its own expense) all cost and
expenses (including without limitation attorney fees, audit fees, and appraised
costs) incurred by Bank in connection with the first Credit Agreement signed
between Borrower and Bank as of December 20, 2012.  Thereafter, Borrower shall
pay to Bank, on demand, all costs and expenses of Bank, including, without
limitation, reasonable attorneys’ fees and legal expenses (whether inside or
outside counsel is used), incurred by Bank in connection with any restatement,
amendment, administration, and performance of this Agreement, together with all
costs and  expenses incurred by Bank in perfecting, revising, protecting or
enforcing any of its rights or remedies against any Loan Party or any
Collateral, or otherwise incurred by Bank in connection with any Default or
Event of Default or the enforcement of the Loan Documents or the
Indebtedness.  Following Bank’s demand upon Borrower for the payment of any such
costs and expenses, and until the same are paid in full, the unpaid amount of
such costs and expenses shall constitute Indebtedness and shall bear interest at
the highest default rate of interest provided in any Loan Document.

 
 
15

--------------------------------------------------------------------------------

 
 
7.3
Successors and Assigns; Participation.  This Agreement shall be binding upon and
shall inure to the benefit of Borrower and Bank and their respective successors
and assigns.  The foregoing shall not authorize any assignment or transfer by
Borrower of any of its respective rights, duties or obligations hereunder, such
assignments or transfers being expressly prohibited.  Bank, however, may freely
assign, whether by assignment, participation or otherwise, its rights and
obligations hereunder, and is hereby authorized to disclose to any such assignee
or participant (or proposed assignee or participant) any financial or other
information in its knowledge or possession regarding any Loan Party or the
Indebtedness.

 
7.4
Reliance on and Survival of Various Provisions.  All terms, covenants,
agreements, representations and warranties of any Loan Party made in any Loan
Document, or in any certificate, report, financial statement or other document
furnished by or on behalf of any Loan Party in connection with any Loan
Document, shall be deemed to have been relied upon by Bank, notwithstanding any
investigation heretofore or hereafter made by Bank or on Bank’s behalf, and
those covenants and agreements of Borrower set forth in Section 4.8 hereof
(together with any other indemnities of Borrower contained elsewhere in any Loan
Document) shall survive the termination of this Agreement and the repayment in
full of the Indebtedness.

 
7.5
Complete Agreement; Conflicts.  This Agreement, the other Loan Documents, and
any commitment letter previously issued by Bank with respect thereto (provided
that in the event of any inconsistency or conflict between this Agreement and
the other Loan Documents, on one hand, and such commitment letter, on the other
hand, this Agreement and the Loan Documents shall control), contain the entire
agreement of the parties thereto and supercede all prior agreements and
understandings related to the subject matter hereof, and none of the parties
shall be bound by anything not expressed in writing.  In the event that, and to
the extent that, any of the terms, conditions or provisions of any of the other
Loan Documents are inconsistent with or in conflict with any of the terms,
conditions or provisions of this Agreement, the applicable terms, conditions and
provisions of this Agreement shall govern and control.  Any amendments or
modifications hereto shall be in writing signed by all parties.

 
7.6
Notices.  All notices and other communications provided for in any Loan Document
(unless otherwise expressly stipulated therein) or contemplated thereby, given
thereunder or required by law to be given, shall be in writing (unless expressly
provided to the contrary).  If personally delivered, such notices shall be
effective when delivered, and in the case of mailing or delivery by overnight
courier, such notices shall be effective when placed in an envelope and
deposited at a post office or official depository under the exclusive care and
custody of the United States Postal Service or delivered to an overnight
courier, postage prepaid, in each case addressed to the parties as set forth on
the signature page of this Agreement, or to such other address as a party shall
have designated to the other in writing in accordance with this Section.  In the
case of mailing, the mailing shall be by certified or first class mail.  Notices
may be given by facsimile and shall be deemed given when successful facsimile
transmission is mechanically confirmed.  The giving of at least five (5) days’
notice before Bank shall take any action described in any notice shall
conclusively be deemed reasonable for all purposes; provided, that this shall
not be deemed to require Bank to give such five (5) days’ notice, or any notice,
if not specifically required to do so in this Agreement.

 
7.7
Counterparts.  This Agreement may be executed in any number of counterparts and
by different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same agreement.

 
7.8
WAIVER OF JURY TRIAL.  BANK AND BORROWER EACH ACKNOWLEDGE THAT THE RIGHT TO
TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED.  EACH OF THEM,
AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT, WITH COUNSEL OF THEIR
CHOICE, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT EITHER OF THEM
MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED UPON OR ARISING OUT OF ANY
LOAN DOCUMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS OR
ANY COURSE OF CONDUCT, DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTION
OF EITHER OF THEM.  THESE PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED
IN ANY RESPECT OR RELINQUISHED BY BANK OR BORROWER, EXCEPT BY A WRITTEN
INSTRUMENT EXECUTED BY EACH OF THEM.

 
 
16

--------------------------------------------------------------------------------

 
 
7.9
ORAL AGREEMENTS INEFFECTIVE.  THIS AGREEMENT AND THE OTHER “LOAN AGREEMENTS” (AS
DEFINED IN SECTION 26.02(A)(2) OF THE TEXAS BUSINESS & COMMERCE CODE, AS
AMENDED) REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES, AND THIS AGREEMENT
AND THE OTHER WRITTEN LOAN AGREEMENTS MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.  THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 
 
17

--------------------------------------------------------------------------------

 
 
WITNESS the due execution hereof as of the day and year first above written.

                  COMERICA BANK   UNIVERSAL POWER GROUP, INC.          
 
 
      By:      By:    Name:     Name:    Title:      Title:                     
    Address: 
8850 Boedecker
4th Floor
Dallas, Texas 75225 
      Address: 
1720 Hayden Drive
Carrollton, Texas  75006
                      Attn:  Group Manager        Attn:  President 

 
18
 